ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 17 February 2021. As directed by the amendment: Claim 30 has been amended, Claims 1-29, 33-34, and 49-56 have been cancelled,  and no claims have been added.  
The amendments to the claims have NOT been entered, as explained below. 
Response to Arguments
The Applicant's arguments filed in the After Final Response (page 5) have been fully considered. Specifically, the Applicant argues that previously cited Demarais does not specifically disclose “relatively contemporaneous monitoring of neuromodulation efficacy”, and thus does not disclose determining a post-neuromodulation level for the one or more biomarkers within 30 minutes post-neuromodulation, and comparing the post-neuromodulation level to the baseline level prior to removing the neuromodulation assembly from the human subject, as required by Claim 30 as amended.
The Examiner agrees that the amendments to independent Claim 30 would overcome the previous 35 USC 103(a) rejection as currently applied in the Final Rejection Office Action mailed 16 December 2020, with respect to the Demarais reference. However, the amendments to the claims substantially alter the scope of independent Claim 30, and would require further search and consideration by the Examiner. Particularly, time periods within 5 minutes (e.g. after 1 minute, 2 minutes, 
Furthermore, the amendments to the claims may raise the issue of New Matter, since determination/comparison of post-neuromodulation levels for time periods within 5 minutes (e.g. after 1 minute, 2 minutes, etc.) are described in the Specification as being alternative embodiments encompassing specific biomarkers (see Table 1, Paragraph 0080, 0124, 0143), and thus may not encompass the subject matter of the dependent claims. 
Therefore, the amendments to the claims have NOT been entered by the Examiner. Thus, Claims 30-48 and 57 remain rejected as described in detail in the Final Rejection Office Action mailed 16 December 2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792